FILED
                            NOT FOR PUBLICATION
                                                                             JUL 25 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10334

               Plaintiff-Appellee,               D.C. No.
                                                 4:13-cr-01297-DCB-CRP-1
 v.

JOSE FRANCISCO GARCIA-                           MEMORANDUM*
CORONADO,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted July 6, 2016**
                              San Francisco, California

Before: BERZON, and N.R. SMITH, Circuit Judges, and ZOUHARY,*** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
       Plaintiff Jose Francisco Garcia-Coronado was found guilty of possession

with intent to distribute 968 kilograms of marijuana. The district court imposed a

sentence at the bottom of the guidelines range. He appeals, arguing the court erred

in admitting at trial the address of Elizabeth Sanchez, the owner of the tractor-

trailer used to transport the marijuana, and in considering at sentencing information

in the pre-sentence report (“PSR”) that was not adduced at trial. The district court

did not abuse its discretion in either instance. We affirm.

       1. The district court did not err in admitting Sanchez’s address into evidence.

Garcia-Coronado’s knowledge of the marijuana hidden in the trailer was an element

of the offense. He advanced a “no knowledge” defense at trial and further testified he

did not know Sanchez, the registered owner of the tractor-trailer. Garcia-Coronado

placed his credibility at issue by framing his defense in this way, and “[e]vidence is

relevant to a matter of consequence to the determination of the case if it has a mere

tendency to impeach a witness’ credibility . . . .” United States v. Hankey, 203 F.3d
1160, 1171 (9th Cir. 2000). The proximity of Garcia-Coronado’s home to Sanchez’s

home in San Diego -- 1.4 miles at the time of his arrest and 364 feet at the time of his

first trial -- tends to impeach his credibility, particularly in light of the fact that the

trucking company was located over 100 miles away in Moreno Valley.




                                            2
      Moreover, even if the district court erred in admitting Sanchez’s address, the

error was harmless in light of the other strong evidence of Garcia-Coronado’s guilt,

including the amount of marijuana transported, the implausibility of the explanations

for his employment with the trucking company, his previous trips to Nogales and the

discrepancies in his trip log. See United States v. Lui, 941 F.2d 844, 848 (9th Cir.

1991).

      2. The district court did not err in considering a paragraph of the PSR noting the

drug-trafficking connotations of the Ferrari logo and Santa Muerte charm found in

Garcia-Coronado’s possession. A sentencing court “may consider a wide variety of

information . . . that could not otherwise be considered at trial,” and it is “largely

unlimited as to the kind of information [it] may consider, or the source from which it

may come.” United States v. Vanderwerfhorst, 576 F.3d 929, 935 (9th Cir. 2009)

(internal quotation marks and citation omitted). The defendant bears the burden of

proving the evidence is inaccurate. Id. at 935–36.

      Garcia-Coronado did not object to the paragraph on the grounds it was factually

incorrect, but rather argued the court should not draw any drug-trafficking inferences.

The court in turn allowed Garcia-Coronado to offer his alternative, innocent

explanation for the logo and charm.




                                           3
      Finally, the court did not treat the paragraph as a bar to a downward variance

from the sentencing guidelines. In fact, it invited Garcia-Coronado to provide

additional information to support a downward variance, but Garcia-Coronado did not

do so. The court then concluded it could not identify any basis upon which to vary

from the guidelines. Accordingly, to the extent the court may have considered the

paragraph in imposing a guidelines sentence, it did not abuse its discretion.

      AFFIRMED.




                                          4